DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 29 December 2020. The present application claims 1-20, submitted on 29 December 2020 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longest (U.S. Pub. No. 2015/0183532).
Regarding claim 1, Longest discloses (see Figure 10 – Figure 12) a method of measuring a granular material (245) comprising: measuring a portion of granular material (245) in a measuring cavity (240), the measuring including, continuously communicating a vacuum (260) to the measuring cavity (see Paragraph 0050), moving a tube (215) to a first position unaligned with the measuring cavity (see Figure 10), and moving the portion of the granular material (245) into the measuring cavity (240) using the vacuum (see Figure 11); moving the tube (215) to a second position aligned with the measuring cavity (240); and moving the portion of the granular material (245) out of the measuring cavity (240), the moving including, applying compressed gas to the measuring cavity to overcome the vacuum (see Paragraph 0051).
Regarding claims 2-6, Longest discloses (see Figure 10 – Figure 12) wherein the continuously communicating is performed with a first valve (255) in an open position in which a vacuum source (260) is in fluid communication with the measuring cavity (see Paragraph 0048); wherein the measuring cavity (240) includes a plurality of measuring cavities (240), and the first valve (255) includes a respective plurality of first valves (see Paragraph 0051); wherein the applying is performed with a second valve (235) in an open position in which a compressed gas is in fluid communication with the measuring cavity (see Paragraph 0052); wherein the applying comprises: moving the second valve (235) independent of a position of the first valve (see Paragraph 0052).
Regarding claims 7-9, Longest discloses (see Figure 10 – Figure 12) wherein the measuring cavity (240) includes a plurality of measuring cavities (see Figure 13 and Figure 15), and the continuously communicating includes applying vacuum (260) at a same pressure in each of the measuring cavities (see Paragraph 0048); wherein the moving the portion of the granular material (245) out of the measuring cavity (240) further comprises: moving the portion of the granular material (245) through a flowpath in the tube (215), the flowpath extending between the measuring cavity (240) and a pouch making machine (see Paragraph 0050 and Paragraph 0051); and wherein the moving the tube (215) to the second position is configured to trim excess granular material away from the measuring cavity (see Paragraph 0050).
Regarding claims 10-15, Longest discloses (see Figure 10 – Figure 12) further comprising: making a pouch encapsulating (P) the portion of the granular material (see Paragraph 0044); further comprising: providing granular material (245) to a sifter (30) prior to the measuring (see Paragraph 0034); wherein the providing comprises: agitating the granular material in a feeder (see Paragraph 0037); further comprising: sifting the granular material (245) into a hopper (40) prior to the measuring (see Paragraph 0042); wherein the sifting comprises: sifting the granular material through a screen (see Paragraph 0040); and wherein the sifting further comprises: operating a wiper (145) so as to facilitate moving the granular material through the screen (see Paragraph 0041).
Regarding claims 16-20, Longest discloses (see Figure 10 – Figure 12) wherein the granular material includes tobacco (see Paragraph 0003); wherein the granular material is a non-tobacco material (see Paragraph 0003); further comprising: adjusting a volume of the measuring cavity (see Paragraph 0046). wherein a location of a pin (235) within a hole defines the volume of the measuring cavity (240), the pin (235) includes a bore in fluid communication with the measuring cavity (240), and the adjusting includes adjusting a location of the pin within the hole (see Paragraph 0054 and Paragraph 0055); and wherein the adjusting is performed in response to a weight of a pouch (P) being outside of a desired range (see Paragraph 0055 and Paragraph 0056).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731